TORBERT, Chief Justice.
The petitioner sought a writ of error cor-am nobis in the trial court. His petition was denied, and the Court of Criminal Appeals affirmed without an opinion. He filed a petition for writ of certiorari in this Court without including a copy of the petition for writ of error coram nobis. In Ex Parte Potter, 425 So.2d 451 (Ala.1983), this Court considered a similar situation. See also, Ex Parte Potter, 428 So.2d 47 (Ala. 1983). In that case we denied the writ because it was insufficient; likewise, in this case the writ is due to be denied.
WRIT DENIED.
MADDOX, JONES, SHORES and BEAT-TY, JJ., concur.